



EXECUTION VERSION






























THE WILLIAM CARTER COMPANY
SEVERANCE PLAN




Amended and Restated Effective January 1, 2020


































--------------------------------------------------------------------------------





ARTICLE 1
PURPOSE AND TERM OF PLAN
Section 1.01. Purpose of the Plan. The William Carter Company Severance Plan
(the “Plan”), as set forth herein, is intended to ease financial hardships which
may be experienced by certain eligible employees of The William Carter Company
(“Sponsor”) whose employment is terminated involuntarily. Any benefit awarded
under the Plan is intended to be an unemployment benefit. The Plan is not
intended to be an “employee pension benefit plan” or “pension plan” as those
terms are defined in Section 3(2) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). Rather, the Plan is intended to constitute a
“severance pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA
and is further intended to be and shall be administered and maintained as an
unfunded “employee welfare benefit plan” as such term is defined in Section 3(1)
of ERISA. No employee or participant shall have a vested right to any benefits
under the Plan. The benefits paid by the Plan are not intended as deferred
compensation; and it is intended that any benefit paid under the Plan be
excluded from the benefit-generating or contribution-generating base of any
tax-qualified or nonqualified deferred compensation plan or arrangement
sponsored or maintained by the Sponsor, unless the documents setting forth such
plan or arrangement specifically state otherwise.


Section 1.02.    Term of the Plan. The Plan will continue until The William
Carter Company, acting in its sole discretion, elects to amend, modify, or
terminate the Plan.
ARTICLE 2
DEFINITIONS
For purposes of the Plan, the following terms have the meanings specified or
referenced below.
Section 2.01.     “Affiliate” means a wholly-owned, direct or indirect,
subsidiary of the Sponsor.
Section 2.02.     “Base Pay” means the current base salary or wages paid to an
Employee, on an annualized basis, as of the Employee’s Employment Termination
Date. Base Pay shall not include: performance, incentive or other bonuses;
commissions; overtime; shift premiums; the Sponsor contributions to Social
Security; benefits payable under or the Sponsor contributions to any retirement
or other plan of deferred compensation; or the value of any fringe benefits
provided by the Sponsor.
Section 2.03.     “Benefit” means the amount, if any, that a Participant is
entitled to receive pursuant to the applicable Appendix(ices) to the Plan as in
effect from time to time.
Section 2.04.    “Board” means the Board of Directors of The William Carter
Company.






                            
1




--------------------------------------------------------------------------------









Section 2.05.    “Change in Control” means the occurrence of any of the
following events:
(a)    One Person (or more than one Person acting as a group) acquires (other
than from The William Carter Company) Beneficial Ownership of stock of The
William Carter Company that, together with the stock held by such Person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of The William Carter Company; provided, that, a Change in
Control shall not occur if any Person (or more than one Person acting as a
group) owns more than 50% of the total fair market value or total voting power
of The William Carter Company stock and acquires additional stock; provided,
further, that (1) any acquisition by The William Carter Company, or (2) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by The William Carter Company or an Affiliate shall be excluded;
(b)    One Person (or more than one Person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition), other than from The William Carter Company, Beneficial Ownership
of The William Carter Company's stock possessing 50% or more of the total voting
power of the stock of The William Carter Company; provided, that (1) any
acquisition by The William Carter Company, or (2) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by The William Carter
Company or an Affiliate shall be excluded; or
(c)    One Person (or more than one Person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from The William Carter Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of The William Carter Company immediately before such
acquisition(s).
A Change in Control will be deemed to occur: (i) with respect to a Change in
Control pursuant to subparagraph (a) above, on the date that any Person or group
first becomes the Beneficial Owner, directly or indirectly, of stock
representing more than 50% of the combined voting power of The William Carter
Company’s then-outstanding stock entitled generally to vote for the election of
directors; and (ii) with respect to a Change in Control pursuant to subparagraph
(b) or (c) above, on the date the applicable transaction closes.
“Beneficial Owner" has the meaning ascribed to it in Rule 13d-3 and Rule 13d-5
under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”);
except that, in calculating the beneficial ownership of any particular Person,
such Person shall be deemed to have beneficial ownership of all securities that
such Person has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
after the passage of time. The term "Beneficial Ownership" has a corresponding
meaning.
“Person” has the meaning ascribed to it in Section 13(d)(3) of the Exchange Act.
Section 2.06.    “Code” shall mean the Internal Revenue Code of 1986, as
amended.
Section 2.07.    “Covered Termination” means an involuntary termination event
provided in Section 3.02.    






--------------------------------------------------------------------------------









        
Section 2.08.    “Disqualifying Event” means a termination of employment with
the Sponsor resulting from the Employee’s: (a) voluntary cessation of
employment, including retirement (except as provided in Section 3.02); (b)
failure to return to work following an approved leave of absence; (c) failure to
meet job performance expectations; (d) unauthorized disclosure of proprietary
information or trade secrets, or violation of any confidentiality or similar
agreement signed by the Employee; (e) unauthorized disclosure of customer or
vendor or prospective customer or vendor information developed by the Sponsor
and/or an Affiliate; (f) attempts to recruit an employee of the Sponsor or an
Affiliate to the service of another, or to interfere with the relationship
between the Sponsor or an Affiliate and any such employee; (g) publication or
other utterance of disparaging remarks intended to have, or having, the effect
of damaging the reputation of the Sponsor or an Affiliate or casting aspersions
on the quality of services or products provided by the Sponsor or an Affiliate
(other than testimony compelled by order of a court of other governmental body
of competent jurisdiction or actions otherwise protected by applicable law); (h)
acts of dishonesty; (i) violation of any policies, procedures, code of ethics
and/or any other rules established by the Sponsor from time to time; (j)
engagement in criminal conduct; (k) violation of any laws, rules and/or
regulations that are applicable to the Sponsor or an Affiliate, or other
misconduct that is likely to be harmful to the business or reputation of the
Sponsor or an Affiliate; (l) disability; or (m) death.
Section 2.09.    “Employee” means an employee of the Sponsor eligible to
participate in the Plan in accordance with Article 3. Notwithstanding any
provision in the Plan to the contrary, any individual not treated as an employee
by the Sponsor on its payroll records is excluded from participation in the Plan
during any period of such classification, even if a court or an administrative
agency later determines that such individual was an employee for all or a
portion of such period.
Section 2.10.    “Employment Termination Date” means the date on which the
employment relationship between the Employee and the Sponsor is involuntarily
terminated. An employment relationship shall be considered to be involuntarily
terminated for the purposes of the Plan if, and only if, the termination is for
one or more of the reasons identified in Section 3.02 and not due to a
Disqualifying Event.
Section 2.11.    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
Section 2.12.    “Named Fiduciary” means The William Carter Company and the Plan
Administrator. Each Named Fiduciary shall have only those particular powers,
duties, responsibilities and obligations as are specifically given such Named
Fiduciary under the Plan or applicable law. Any Named Fiduciary, if so
appointed, may perform in more than one fiduciary capacity.
Section 2.13.    “Participant” means any of the individuals described in
Section 3.01.
Section 2.14.    “Plan” means The William Carter Company Severance Plan as
stated herein and as it may be amended from time to time. The Plan as amended
and restated herein, supersedes any prior version of the Plan. Nothing contained
herein is intended, and shall not be construed, to require any change to any
offer of severance benefits made prior to January 1, 2020. The Plan was
originally effective as of March 1, 2009.
    




--------------------------------------------------------------------------------







Section 2.15.    “Plan Administrator” means the Senior Vice President of Human
Resources of The William Carter Company or another designee(s) appointed by The
William Carter Company to serve as the Plan Administrator, or, in the absence of
any such appointment, The William Carter Company.
Section 2.16.    “Plan Year” means the period commencing each January 1 and
ending on the following December 31.
Section 2.17.    “Sponsor” means The William Carter Company. The term “Sponsor”
shall also include any Affiliate or successor to The William Carter Company if
such successor adopts the Plan with the consent of The William Carter Company;
provided, however, that The William Carter Company (and any successor) shall
have the exclusive power and discretion to amend, modify, or terminate the Plan.
Section 2.18.    “Terminated Employee” means a former Employee who has
experienced an involuntary termination within the meaning of Section 2.10.
ARTICLE 3
PARTICIPATION
AND ELIGIBILITY FOR BENEFITS


Section 3.01.    Plan Participants. An Employee shall be eligible to participate
in the Plan upon completion of at least six (6) months of continuous service
with the Sponsor and/or an Affiliate following the Employee’s most recent hire
date and satisfaction of all the other participation requirements stated in the
Plan. Employees who are (a) classified as temporary, occasional, on-call, or
seasonal in the Sponsor’s employment records, (b) covered by a collective
bargaining agreement (unless such agreement specifically provides for
participation in the Plan), (c) employed pursuant to a written employment
agreement and/or another written agreement that provides for severance benefits
(unless such agreement specifically provides for participation in the Plan), or
(d) not a residents of the United States, shall not be eligible to participate
in the Plan. For the avoidance of doubt, the severance benefits, if any, to
which an Employee who is employed pursuant to a written employment agreement
and/or another written agreement that provides for severance benefits, shall be
determined solely in accordance with the terms of such employment and/or
severance agreement.
Section 3.02.    Covered Termination. The Employee must be involuntarily
terminated due to one of the following events to be eligible for the Plan: (a) a
permanent shutdown or closing of a facility with no offer to transfer or with an
offer to transfer made, but not accepted by the Employee, (b) a sale of a
facility to an unrelated entity with no offer to transfer, (c) a merger, sale or
other similar corporate transaction involving all or a part of the Sponsor’s
business or assets with no offer to transfer, or (d) the Employee’s job position
is eliminated without available reassignment. A Covered Termination also
includes a voluntary termination when the Employee declines a transfer or
relocation to a principal work location that is more than thirty-five (35) miles










--------------------------------------------------------------------------------





from the Employee’s current principal work location. An otherwise eligible
Employee must remain in the employ of the Sponsor until the Employment
Termination Date specified for such Employee by the Sponsor.


Section 3.03.    Execution of a General Release. In order to be eligible to
receive any Benefits under the Plan, the Terminated Employee must execute a
general release of claims in such form(s) as is in effect from time to time for
similarly situated employees and as is required by the Sponsor (the “Release
Agreement”) and must not revoke the Release Agreement, if such an option is
provided in the Release Agreement. The Release Agreement must become effective
by the sixtieth (60th) day following the Employee’s Employment Termination Date.
The Release Agreement shall, among other things, release the Sponsor, the
Affiliates and Carter’s, Inc. and each of their respective directors, officers,
employees, agents, successors and assigns, from any and all claims that an
Employee has or may have against the Sponsor, the Affiliates and Carter’s, Inc.
and each of their respective directors, officers, employees, benefits plans,
agents, successors and assigns. The Release Agreement may also include
confidentiality provisions protecting the Sponsor’s, the Affiliates’ and
Carter’s, Inc.’s confidential and proprietary information as determined by the
Sponsor from time to time in its discretion. Different forms of the Release
Agreement may be used from one facility or one business unit to another, from
one state to another, and from one Participant to another, as determined by the
Sponsor in its sole discretion. If the Release Agreement has not been executed,
delivered and become irrevocable on or before the sixtieth (60th) day following
the Employee’s Employment Termination Date, any and rights to Benefits under the
Plan shall be forfeited.


Section 3.04.    Additional Conditions. In order to be eligible to receive any
Benefits under the Plan, a Terminated Employee must return all of the Sponsor’s
and Affiliate’s property, including, but not limited to, keys, credit cards,
documents, records, identification cards, office equipment, portable computers,
mobile telephones, pagers, hand held electronic devices, and parking cards to
the Sponsor and Affiliate, as applicable, on the last day of employment and
execute all documents necessary to assign to the Sponsor or Affiliate, as
applicable, all rights to inventions, patents, or other intellectual property
belonging to the Sponsor or Affiliate.
In addition, a Terminated Employee is not eligible for Benefits or payments
under the Plan if the Terminated Employee has outstanding debts to the Sponsor
or an Affiliate or debts for which the Sponsor or an Affiliate may be held
responsible. However, if the Terminated Employee makes arrangements satisfactory
to the Sponsor or an Affiliate, as applicable, to repay any such outstanding
debts, a Plan payment may be made.
ARTICLE 4
THE PLAN ADMINISTRATOR


Section 4.01.    Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Sponsor, to
determine the eligibility of each Terminated Employee to participate in the
Plan, to calculate the Benefit to be paid to each Terminated Employee who has
been selected by the Sponsor to receive a severance pay award pursuant to
Article 3, and to determine the manner and time of payment of the Benefit. The










--------------------------------------------------------------------------------





Sponsor or an Affiliate shall make such payments as are certified to it by the
Plan Administrator to be due to Participants.


The Plan Administrator shall have the full discretionary power and authority to
construe, interpret and administer the Plan, to make Plan and Benefit
eligibility determinations, to correct deficiencies in the Plan, and to supply
omissions. All decisions, actions and interpretations of the Plan Administrator
shall be final, binding and conclusive upon all interested parties, subject only
to determinations by individuals appointed by the Board to review denied claims
for Benefits.
Section 4.02.    Records, Reporting and Disclosure. The Plan Administrator shall
keep all individual and group records relating to Participants and all other
records necessary for the proper operation of the Plan. Such records shall be
made available to the Sponsor and to each Participant for examination during
business hours, except that a Participant shall examine only such records as
pertain exclusively to the examining Participant and to the Plan. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Sponsor or an Affiliate, as payor of the Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security contributions, and other amounts which may
similarly reportable).
ARTICLE 5
AMENDMENT AND TERMINATION


Section 5.01.    Amendment, Modification or Termination. The William Carter
Company (and any successor) reserves the exclusive right, at any time and from
time to time, to amend, modify or terminate the Plan, including amendment or
modification of any Appendices hereto, in whole or in part, for any reason, and
without either the consent of or the prior notification to any Participant;
provided, however, no amendment shall reduce the Benefit of any Employee whose
Release Agreement has become effective and who has complied with other
conditions for participation in the Plan. The William Carter Company has
delegated its authority and power hereunder to its Chief Executive Officer. The
William Carter Company retains the right to rescind any such delegation in whole
or in part.
ARTICLE 6
DUTIES OF SPONSOR AND AFFILIATES
        
Section 6.01.    Records. The Sponsor and Affiliates shall supply to the Plan
Administrator all records and information necessary to the performance of the
Plan Administrator’s duties. Such records shall be conclusive for all purposes
of this Plan.


Section 6.02.    Payment. The Sponsor and Affiliates shall make payments from
its general assets to Participants formerly in its employ in accordance with the
terms of the Plan, as directed by the Plan Administrator.


















--------------------------------------------------------------------------------





                        
        ARTICLE 7
         CLAIMS PROCEDURES
        
Section 7.01.    Application for Benefits. This Section 7.01 shall apply for any
claims for Benefits or an eligibility determination. Unless specifically
provided otherwise by applicable law, a claim for Benefits or an eligibility
determination under this Plan must be made within one (1) year after the
Terminated Employee’ Employment Termination Date that gives rise to the claim or
the initial eligibility date asserted in the claim, respectively. It is the
responsibility of the Terminated Employee or the Terminated Employee’s
authorized representative, as applicable, to make sure this requirement is met.
If a written claim is not filed by the applicable deadline and in the proper
manner, the claim shall expire and be automatically denied if it is subsequently
filed.
A request for Benefits is a “claim” subject to these procedures only if it is
filed by the Employee or Terminated Employee, as applicable, or the Employee or
Terminated Employee’s authorized representative (collectively the “Claimant”) in
accordance with the Plan’s claim filing guidelines provided in this Article 7.
Claims must be filed in writing with the Plan Administrator. A casual inquiry
about Benefits or the circumstances under which Benefits might be paid under the
Plan is not a “claim” under these rules, unless it is determined that the
inquiry is an attempt to file a claim. If a claim is received, but there is not
enough information to process the claim, the Claimant will be given a reasonable
opportunity to provide the missing information.The Claimant may designate an
authorized representative if written notice of such designation is provided to
the Plan Administrator identifying such authorized representative.
(a)    Timing of Notice of Claim. The Plan Administrator shall notify the
Claimant of any adverse Benefit determination within ninety (90) days after
receipt of the claim. This period may be extended one time by the Plan
Administrator for up to ninety (90) days, provided that the Plan Administrator
both determines that such an extension is necessary due to matters beyond the
control of the Plan and notifies the Claimant, prior to the expiration of the
initial ninety (90) day period, of the circumstances requiring the extension of
time and the date by which the Plan Administrator expects to render a decision.
(b)    Content of Denied Claim. If a claim is wholly or partially denied, the
Plan Administrator shall provide the Claimant with a written notice identifying
(1) the reason or reasons for such denial, (2) the pertinent Plan provisions on
which the denial is based, (3) any material or information needed to grant the
claim and an explanation of why the additional information is necessary, and (4)
an explanation of the steps that the Claimant must take if he or she wishes to
appeal the denial including a statement that the Claimant may bring a civil
action under ERISA.
Section 7.02.    Appeals of Denied Claims for Benefits.
(a)    If a Claimant wishes to appeal the denial of a claim, the Claimant shall
file a written appeal with the Plan Administrator on or before the sixtieth
(60th) day after the Claimant receives the Plan Administrator’s written notice
that the claim has been wholly or partially denied. The written appeal shall
identify both the grounds and specific Plan provisions upon which the










--------------------------------------------------------------------------------









appeal is based, and include all material supporting the Claimant’s appeal. The
Claimant shall lose the right to appeal if the appeal is not timely made.


(b)    The Claimant shall be provided, upon request and free of charge,
documents and other information relevant to his or her claim. A written appeal
may also include any comments, statements or documents that the Claimant may
desire to provide. The Plan Administrator shall consider the merits of the
Claimant’s written presentations, the merits of any facts or evidence in support
of the denial of Benefits, and such other facts and circumstances as the Plan
Administrator may deem relevant.
        
(c)    The Plan Administrator shall ordinarily rule on an appeal within sixty
(60) days. However, if special circumstances require an extension and the Plan
Administrator furnishes the Claimant with a written extension notice during the
initial period, the Plan Administrator may take up to one hundred twenty (120)
days to rule on an appeal.


(d)    If an appeal is wholly or partially denied, the Plan Administrator shall
provide the Claimant with a notice identifying (1) the reason or reasons for
such denial, (2) the pertinent Plan provisions on which the denial is based, (3)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for Benefits, and (4) a statement
describing the Claimant’s right to bring an action under section 502(a) of ERISA
within one (1) year following the date of the final decision on appeal. The
determination rendered by the Plan Administrator shall be binding upon all
parties.


Section 7.03.    Eligibility Determinations. Eligibility determinations shall be
made by the Sponsor in accordance with the claims procedures provided in this
Article 7 or such other non-discriminatory procedures as the Sponsor may adopt
from time to time. An “eligibility determination” is a request for a
determination as to whether the Claimant is eligible to participate in the Plan.


ARTICLE 8


MISCELLANEOUS
        
Section 8.01.    Other Benefits. An Employee who is covered under any group
medical, dental and vision plans sponsored by the Sponsor or an Affiliate on his
or her Employment Termination Date will be eligible to continue such coverage as
required under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”).
All of the terms and conditions of the medical, dental and vision plans
maintained by the Sponsor or an Affiliate, as amended from time to time, and the
related COBRA procedures shall apply to each such Employee and his or her
eligible dependents. Nothing in the Plan is intended to amend such plans and/or
related COBRA procedures, or limit it any way, the Sponsor’s or an Affiliate’s,
as applicable, power and authority to amend or terminate such plans in whole or
in part at any time with or without notice (except as otherwise required by
law). All other benefits will cease on the Employee’s Employment Termination
Date or on the date provided by the plan document for such benefits as in effect
from time to time.








--------------------------------------------------------------------------------















Section 8.02.    Tax Treatment. The Benefit payable hereunder shall be subject
to required federal, state and local income and employment tax and withholdings.
The Sponsor makes no representations as to any particular tax outcome.
Section 8.03.    Mistaken Payments. Any Employee or Terminated Employee who
receives a severance payment, or portion thereof, made due to a mistake of fact
or law, shall be required to immediately return to the Plan Administrator all
amounts received.
Section 8.04.    Effect on At-Will Employment Relationship and on Other
Benefits. Neither the Plan, nor any of its provisions, alters the at-will
employment relationship between Employee and the Sponsor or an Affiliate. In
addition, there shall not be drawn from the continued provision by the Sponsor
or an Affiliate of any Benefit hereunder any implication of continued employment
or of any continued right to accrue vacation days, paid holidays, paid sick days
or other similar benefits normally associated with employment for any part of
the period during or in respect of which a Benefit is payable under the Plan.
Section 8.05.    Benefits as Consideration for Waivers, Covenants and Releases.
The Benefit provided hereunder, where applicable, shall constitute consideration
for the Release Agreement that a Terminated Employee is required to provide to
the Sponsor or an Affiliate relating to prior employment by the Sponsor or an
Affiliate. The Benefit provided hereunder, where applicable, shall also
constitute consideration for any waiver by the Terminated Employee, whether full
or partial, and whether absolute or conditional, of any rights, claims,
entitlement to relief or damages, or entitlement to seek imposition upon the
Sponsor or an Affiliate of penalties, in connection with any contract, express
or implied, or under any statute, regulation, rule, order, or similar
promulgation by a governmental or quasi-governmental entity to the fullest
extent permitted by law. In addition, the Benefit provided hereunder, where
applicable, shall constitute consideration for any covenants or agreements
contained in the Release Agreement executed by the Terminated Employee in
connection with this Plan.
Section 8.06.    Non-alienation of Benefits.
(a)    Except as provided in Subsection (b) of this Section 8.06, none of the
payments, Benefits or rights of any Participant shall be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, Benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any Benefit or any of the
payments which he or she may expect to receive, contingently or otherwise, under
the Plan.


(b)    Notwithstanding the provisions of Subsection (a) of this Section 8.06,
any Benefit hereunder shall be subject to: (1) offset by any claims of the
Sponsor or an Affiliate against the Participant; (2) tax liens imposed thereon;
and (3) the terms of any valid court order attaching thereto.






--------------------------------------------------------------------------------





Section 8.07.    Severability of Provisions. If any provision of the Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.


    




        
Section 8.08.    Heirs, Assigns, and Personal Representatives. The Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future (except that no
successor to a Sponsor shall be considered a “Sponsor” under the Plan unless
that successor adopts the Plan with the written consent of The William Carter
Company).


Section 8.09.    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.


Section 8.10.    Gender and Number. Except where clearly indicated otherwise by
context, the masculine form of any word shall include the feminine and the
neuter, the feminine form shall include the masculine and the neuter, the
singular form shall include the plural, and the plural form shall include the
singular.


Section 8.11.    Unfunded Plan. The Plan is unfunded and no Participant is
required to make any contributions to the Plan. The Sponsor will pay the entire
cost of all Benefits solely from its general assets. No Participant shall have
any right to, or interest in, any assets of the Sponsor or an Affiliate which
may be applied to the payment of a Benefit hereunder.


Section 8.12.    Appendices. From time to time, The William Carter Company may
elect to append provisions of limited duration to the Plan to govern what The
William Carter Company determines to be special circumstances governing certain
Employees. Each such Appendix, during the period stipulated therein, shall be
deemed a part of the Plan and fully incorporated herein. Except as otherwise
stated in any such Appendix applicable to any Employee or Terminated Employee,
the rights of such Employee or Terminated Employee as stated in such Appendix
shall supersede the rights provided under the Plan, the Benefit provided under
such Appendix shall be in lieu of comparable or stipulated Benefits otherwise
provided under the Plan, and there shall be no duplication of Benefits.


Section 8.13.     Notice Requirements. To the extent that any federal, state or
local laws, including, without limitation, the Worker Adjustment and Retraining
Notification Act and so-called “plant closing” laws, require the Sponsor to give
advance notice or make a payment of any kind (hereinafter “Notice” or “Statutory
Payment” as the case may be) to a Participant because of that Participant’s
involuntary termination, the severance Benefits paid under this Plan are
intended to satisfy any such Statutory Payment obligation, and the Plan
Administrator shall so construe and implement the terms of the Plan. If,
however, severance pay under the Plan is totally offset by any Statutory
Payment, the Sponsor, in its sole discretion, may pay the Terminated Employee an
amount determined from time to time as consideration for the Release Agreement.
Notwithstanding the foregoing, if applicable law requires otherwise, severance
Benefits paid to a Participant under this Plan will be paid in addition to any
Statutory Payment due to the Participant, to the extent required.






--------------------------------------------------------------------------------





Section 8.14.    Lost Payees. A Benefit shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom a Benefit is otherwise
due.


Section 8.15.    Controlling Law. The Plan shall be construed and enforced
according to federal law. To the extent not preempted by federal law, such issue
shall be resolved in accordance with the laws of the State of Georgia.


Section 8.16    409A Compliance. It is the Sponsor's intent that amounts paid
under this Plan will not constitute "deferred compensation" as that term is
defined under Section 409A of the Code, and the regulations thereunder. Thus,
all applicable exclusions and exceptions under Treas. Reg. 1.409A-1 shall be
applied to the fullest extent possible. Without limiting the generality of the
preceding sentences, the short-term deferral exemption under Treas. Reg.
1.409A-1(b)(4), and the exemption for involuntary terminations under separation
pay plans under Treas. Reg. 1.409A-1(b)(9)(iii) shall be applied to the fullest
extent possible. To the extent the exemption for involuntary terminations under
separation pay plans applies, the severance payment shall be paid no later than
the last day of the second calendar year following the calendar year in which
the involuntary termination occurs. Each payment of severance Benefits shall be
treated as a separate payment and not a single payment for all purposes of
Section 409A of the Code. If any amount paid under this Plan is determined to be
"deferred compensation" within the meaning of Section 409A of the Code, and
compliance with one or more of the provisions of this Plan causes or results in
a violation of Section 409A of the Code, then such provision shall be
interpreted or reformed in the manner necessary to achieve compliance with
Section 409A of the Code, including but not limited to, the imposition of a
six-month delay in payment to any "specified employee" (as defined in Treas.
Reg. 1.409A-1(i)) following such specified employee's date of termination which
entitles him or her to a payment under this Plan. All references to a
termination of employment (or other similar language) in the Plan shall be
interpreted to only mean a "separation from service" under Section 409A of the
Code, as applicable. Notwithstanding the foregoing, the Sponsor makes no
representations that the payments and Benefits provided under the Plan comply
with Section 409A of the Code and in no event shall the Sponsor or any Affiliate
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by a Participant on account of non-compliance with
Section 409A of the Code.


[Remainder of page intentionally left blank.]










































--------------------------------------------------------------------------------





















IN WITNESS WHEREOF, and as evidence of the adoption of the Plan, The William
Carter Company has caused the same to be executed by its duly authorized officer
this 3rd day of February, 2020 to be effective as of January 1, 2020.


The William Carter Company


/s/ Scott F. Duggan___________________


By:    Scott F. Duggan


Title:
Senior Vice President, Corporate & Legal Affairs, General Counsel



    
























































--------------------------------------------------------------------------------





















Appendix A
To the William Carter Company Severance Plan
(Amended and Restated Effective January 1, 2020)


Severance Benefits for Salaried Exempt Employees
and Non-Exempt and Hourly Employees
(Effective January 1, 2020)
Section A1Amount of Severance Benefit. A Terminated Employee who has satisfied
the requirements of Article 3 of the Plan shall be entitled to receive the
following Benefits, as determined by the Plan Administrator:
(a)General. Severance pay will be based on the following factors: (1) years of
continuous service following the Terminated Employee’s most recent hire date
with the Sponsor and/or an Affiliate as of his or her Employment Termination
Date, (2) classification, and (3) OshKosh B’Gosh, Inc. employment as of July 14,
2005.
(b)Years of Continuous Service. Each Terminated Employee shall receive credit
for one “year of continuous service” for each twelve (12) month period of
continuous employment with the Sponsor from such Terminated Employee’s most
recent hire date as of his or her Employment Termination Date; provided,
however, that any Terminated Employee with at least six (6) months of continuous
service, but less than twelve (12) months of continuous service, with the
Sponsor from such Terminated Employee’s most recent hire date as of his or her
Employment Termination Date shall receive credit for one year of continuous
service solely for purposes of calculating severance benefits under the Plan.
Except as provided in the immediately preceding sentence (for a Terminated
Employee with at least six (6) months of continuous service, but less than
twelve (12) months of continuous service, with the Sponsor from such Terminated
Employee’s most recent hire date as of his or her Employment Termination Date),
any period of employment which is less than twelve (12) months shall not be
considered for any other purpose.
(c)Classifications. The Terminated Employee’s classification at his or her
Employment Termination Date shall determine the amount of the severance Benefit
as follows:
(1)
Salaried Exempt Employees. Salaried exempt employees will receive one (1) week
of severance pay for each year of continuous service (based on the Employee’s
most recent date of hire), with a minimum Benefit of two (2) weeks of severance
pay and a maximum Benefit of twenty-six (26) weeks of severance pay. A week of
severance pay is calculated by dividing the Employee’s Base Pay by fifty-two
(52) weeks. In the case of a Change in Control, the twenty-six (26) weeks
maximum Benefit shall be extended to fifty-two (52) weeks if a Covered
Termination occurs within two (2) calendar years of the Change in Control.

(2)
Non-exempt and Hourly Employees. Non-exempt and hourly employees will receive
one (1) week of severance pay for each year of continuous service (based on the
Employee’s most recent date of hire), with a minimum Benefit of one (1) week of
severance pay and a maximum Benefit of eight (8) weeks





--------------------------------------------------------------------------------





of severance pay. A week of severance pay is based on the standard hours per
week, excluding overtime, bonuses or commissions.










    
(d)    Certain OshKosh B’Gosh Employees. Employees who were employed by OshKosh
B’Gosh, Inc. as of July 14, 2005 will be eligible to elect optional severance
pay and outplacement assistance computed on the basis of the Employee’s job
status, base wages, and years of service as of July 14, 2008. Appendix B
includes the schedule for optional severance pay and outplacement assistance for
these Employees. Employees of retail stores shall not be eligible for the
optional severance pay and outplacement assistance benefits.


Section A2    Method of Payment. A Participant’s severance Benefit shall be paid
after all of the conditions for payment under the Plan have been fully satisfied
and will be paid as salary or wage continuation payments according to the
Sponsor’s normal payroll practices in substantially equal installments until the
severance is fully paid. Severance Benefits will commence within sixty (60) days
of the Employee’s Employment Termination Date if the Release Agreement executed
by the Employee becomes fully effective and non-revocable by the sixtieth (60th)
day following the Employee’s Employment Termination Date, provided that if such
sixty (60) day period spans two calendar years, the payments will commence in
the second calendar year. The William Carter Company may elect, in its sole
discretion, to make severance payments as a lump sum payment subject to the
requirements of Section 409A of the Code, as applicable.


Section A3    Cessation Repayment/Offset of Benefit Payments. A Participant
shall cease to participate in the Plan, and all Benefit payments shall cease,
upon the occurrence of the earliest of:


(a)    Completion of the payment to the Participant of the entitled Benefit
under Section A1;


(b)    Termination by the Plan Administrator of the Terminated Employee’s right
to be a Participant upon discovery of the occurrence of a Disqualifying Event
within the meaning of Section 2.08 of the Plan, whether or not such discovery
occurs before or after the Employment Termination Date;


(c)    The termination of the Plan, or such amendment or modification of the
Plan that would exclude the Terminated Employee from participation in the Plan;


(d)    The violation by the Terminated Employee of any of the provisions of this
Plan, of any provisions contained in the Release Agreement executed by the
Terminated Employee, or of any provision in any other agreement between the
Terminated Employee and the Sponsor or an Affiliate including, but not limited
to, obligations with respect to trade secrets and confidential information; or


(e)    The Terminated Employee accepts reemployment by the Sponsor or an
Affiliate before the end of the severance period, in any position.










--------------------------------------------------------------------------------













In the case of an event described in subsection (b) or (d), the Sponsor may, in
its discretion, require the Terminated Employee to repay any and all severance
Benefits paid to such Terminated Employee under the terms of this Plan. If
required, the Terminated Employee shall immediately repay the severance Benefits
to the Plan Administrator.
Section A4    Payment Upon Death. If a Participant dies before Benefit payments
under the Plan have been completed, the remaining Benefit payments shall be paid
to Participant’s designated beneficiary in a lump sum amount as soon as
administratively practicable following the date the Sponsor receives notice of
the Participant’s death, but no later than December 31st of the year following
the year in which the death occurs. A Participant’s designated beneficiary for
the severance Benefit under this Plan shall be determined by using the same
beneficiary designated by the Participant to receive benefits under the first of
the following plans with a named beneficiary: (1) Carter’s, Inc. 401(k) Savings
Plan, (2) Basic Life Insurance Plan, (3) Supplemental Life Insurance Plan, (4)
Business Travel Accident Plan (Basic AD&D), and (5) Supplemental Accidental
Death & Dismemberment Plan. In the event there is no valid designated
beneficiary election form on file with the Sponsor under any of the named plans
at the time of the Participant’s death, any Benefit payments remaining to be
paid to the Participant under the Plan shall be paid to the Participant’s
estate.




*    *    *
















































--------------------------------------------------------------------------------



















Appendix B
To the William Carter Company Severance Plan
(Amended and Restated Effective January 1, 2020)


Optional Severance Pay and Benefits for Certain Employees
Employed by OshKosh B’Gosh, Inc. as of July 14, 2005
Effective January 1, 2020


Employees who were employed with OshKosh B’Gosh, Inc. as of July 14, 2005, and
who are eligible for severance Benefits due to a Covered Termination may elect
to receive either (a) severance pay and Benefits under The William Carter
Company Severance Plan or (b) severance pay and outplacement assistance
calculated by using the employee’s job status, base wages, and years of service
as of July 14, 2008, in accordance with the following schedule. Employees of
retail stores are specifically excluded.
Status
Formula (Weeks of Severance per year of service as of July 14, 2008)
Min Wks
Max Wks
Outplacement (# days)
Nonexempt Employees
1
4
12
30
Exempt
2
4
16
60
Managers (not bonus eligible)
2
8
26
60
Directors or Bonus Eligible Managers
4
16
36
90
Senior VP/ VP
N/A
N/A
52
90





*    *    *












    
    




